Exhibit 10.41
WELLCARE HEALTH PLANS, INC.
SPECIAL RETENTION BONUS PLAN
     Purpose. WellCare Health Plans, Inc. (the “Company”) wishes to provide
under this plan (the “Plan”), made as of October 31, 2007 (the “Effective
Date”), a Special Retention Bonus to certain individuals in recognition of their
prior contributions and as an incentive for such individuals to continue to
provide services to the Company.
     Participants. Participants are those employees who were employed by the
Company on the Effective Date, who are in a position defined by the Company as
Focal Point bonus-eligible, and employees who have been specifically designated
by the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company (the “Board”) to participate (each, a “Participant”).
Employees hired after the Effective Date will not be eligible to participate in
the Plan. Employees who are employed by the Company on the Effective Date but
who are not eligible to receive a bonus in the Focal Point process, but who
subsequently are promoted to a position at which the employee is eligible to
receive a bonus in the Focal Point process will become Participants in the Plan.
     Special Retention Bonuses. The Company will pay, in a single lump-sum
payment less applicable withholding taxes, a Special Retention Bonus to
Participants in accordance with the following:
     (i) Participants will receive a letter agreement from the Company that
specifies the specific percentage of such Participant’s base salary or, as to
Sales Managers, the Base Salary Equivalent (the “Specified Percentage”) on which
the Special Retention Bonus will be paid and the terms and conditions of the
Special Retention Bonus. The Participant must acknowledge delivery of the letter
agreement.
     (ii) (A) Participants who are actively employed on December 31, 2008 and
who are not on an active performance improvement plan on such date will receive
a Special Retention Bonus within thirty days of December 31, 2008 equal to the
Specified Percentage multiplied by their then-current base salary or Base Salary
Equivalent, as applicable; provided, however, that if a Change in Control is
consummated prior to December 31, 2008, the Special Retention Bonus will be
equal to the Specified Percentage multiplied by the higher of the Participant’s
base salary or Base Salary Equivalent, as applicable, as in effect on the
consummation of a Change in Control or December 31, 2008.
          (B) Employees who are promoted and become Participants after the
Effective Date will receive a pro-rata portion of their Special Retention Bonus
based

 



--------------------------------------------------------------------------------



 



on the number of months from the Effective Date to December 31, 2008 that the
employee was a Participant.
          (C) Participants who experience a promotion after the Effective Date
that increases the Participant’s Specified Percentage will receive a pro-rated
portion of the Special Retention Bonus that the Participant was eligible to
receive at each level of employment, based on the number of months the
Participant was employed after the Effective Time at each level of employment.
          (D) If a Participant is on a leave of absence and returns to work on
or before December 31, 2008 and either (i) the Participant’s return to work
rights are protected by applicable law, or (ii) the Participant is on a
Company-approved leave of absence for medical reasons, the Participant will
receive a Special Retention Bonus payable within thirty days of December 31,
2008. If a Participant is on a leave of absence described in this section (D) on
December 31, 2008 and such Participant returns to active employment, the
Participant will receive a Special Retention Bonus, to be paid as soon as
practicable following such Participant’s return to active employment.
          (E) If a Participant was on a Company-approved leave of absence for
other than medical reasons and returns to work on or before December 31, 2008,
the Participant will receive a pro-rated portion of the Special Retention Bonus
that the Participant was eligible to receive for the number of months the
Participant was actively employed, payable within thirty days of December 31,
2008. If a Participant is on a leave of absence described in this section (E) on
December 31, 2008 and such Participant returns to active employment, the
Participant will receive a pro-rated portion of the Special Retention Bonus that
the Participant was eligible to receive for the number of months the Participant
was actively employed, to be paid as soon as practicable following such
Participant’s return to active employment.
     (iii) Participants who are terminated prior to December 31, 2008 as a
result of their death, disability, a reduction in force or an elimination of
position while the Participant is not on an active performance improvement plan,
will, within 30 days of the date of termination, receive a Special Retention
Bonus equal to the Specified Percentage multiplied by their base salary or Base
Salary Equivalent, as applicable, on the date of termination multiplied by a
fraction, the numerator of which is the number of months from the Effective Date
to the date of the Participant’s termination and the denominator of which is the
number of months from the Effective Date to December 31, 2008, provided,
however, that in the event a termination described in this section (iii) or a
termination without Cause occurs after a Change in Control, the Special
Retention Bonus payable to a Participant will not be pro-rated.

2



--------------------------------------------------------------------------------



 



     (iv) Participants who are terminated by the Company without Cause prior to
December 31, 2008 but after negotiations regarding a Change in Control have
commenced will, if the Change in Control contemplated by such negotiations is
consummated before December 31, 2008 receive the payment described in
(iii) above, at the time specified in (iii) above, and a payment equal to the
difference between the payment described in (ii)(A) above (calculated as though
the Participant were employed on the date of the consummation of the Change in
Control) and the payment described in (iii) above, paid within 30 days of
December 31, 2008.
     (v) Participants who are terminated for Cause after a Change in Control or
who voluntarily terminate their employment for any reason prior to December 31,
2008 will not be eligible to receive a Special Retention Bonus.
     (vi) For purposes of all pro-rated calculations made under the Plan, if a
Participant is actively employed through or employed at a certain level through
the fifteenth of the month, the Participant will be considered to have been
employed for the entire month or employed at a certain employment level for the
entire month.
       Definition of “Base Salary Equivalent.” For purposes of the Plan, “Base
Salary Equivalent” shall mean a Sales Manager’s (i) base pay, plus (ii) budgeted
commissions, minus (iii) applicable corporate target bonus equivalent.
       Definition of “Change in Control.” For purposes of the Plan, “Change in
Control” shall mean the occurrence of one of the following events:
          (i) if any “person” or “group,” as those terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any successors thereto, other than any employee benefit plan
of the Company or any subsidiary, or a trustee or other administrator or
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary (each, an “Exempt Person”), is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of either the then
outstanding shares or the combined voting power of the then outstanding
securities of the Company; or
          (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or
          (iii) the consummation of a merger or consolidation of the Company
with any other corporation or other entity, other than a merger or consolidation
which

3



--------------------------------------------------------------------------------



 



would result in all or a portion of the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or
          (iv) the consummation of a plan of complete liquidation of the Company
or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets, other than a sale to an Exempt Person.
       Definition of “Cause.” For purposes of this Plan, with respect to any
Participant, “Cause” shall have the equivalent meaning as the term “cause” or
“for cause” in any employment agreement between the Participant and the Company
or any subsidiary, or in the absence of such an agreement that contains such a
defined term, shall mean the occurrence of one or more of the following events:
          (i) Conviction of any felony or any crime or offense lesser than a
felony involving the property of the Company or a subsidiary; or
          (ii) Deliberate or reckless conduct that has caused demonstrable and
serious injury to the Company or a subsidiary, monetary or otherwise, or any
other serious misconduct of such a nature that the Participant’s continued
relationship with the Company or a subsidiary may reasonably be expected to
adversely affect the business or properties of the Company or any subsidiary; or
          (iii) Willful refusal to perform or reckless disregard of duties
properly assigned, as determined by the Company; or
          (iv) Breach of duty of loyalty to the Company or a subsidiary or other
act of fraud or dishonesty with respect to the Company or a subsidiary.
          Any good faith determination of “Cause” made by the Compensation
Committee shall be binding and conclusive on all interested parties.
     Administration. The Compensation Committee is responsible for the general
operation and administration of the Plan and for carrying out the provisions
thereof and has full discretion in designating Participants and interpreting and
administering the provisions of the Plan in a manner consistent with the Plan’s
intent. The Compensation Committee from time to time may delegate its powers and
authorities related to the operation and administration of the Plan to one or
more officers or other members of management of the Company.
     Effect on Other Plans. The accrual or payment of the amounts under this
Plan shall not affect the Participant’s participation under any other plan.

4



--------------------------------------------------------------------------------



 



     Nontransferability. Neither the Participant nor his or her beneficiaries
nor anyone claiming an interest through him shall have any right to assign,
pledge, or otherwise transfer the right to receive a payment under this Plan.
Any rights to such payments are expressly declared to be nonassignable and
nontransferable. Unless the law requires otherwise, no unpaid amounts shall be
subject to attachment, alienation, garnishment, or execution, or be transferable
if the Participant becomes bankrupt or insolvent, for the satisfaction of the
debts of, or other obligations or claims against, the Participant or his
beneficiaries, or any person or entity claiming an interest through him or them,
including claims for alimony, support, or separate maintenance.
     Plan Amendments. The Compensation Committee may amend or terminate the Plan
at any time, without the consent of the Participants; provided, however, that no
amendment will deprive any Participant of any benefits set forth in the Plan
that were earned before any such amendment or termination.
     Plan Termination. The Plan will terminate after all payments of Special
Retention Bonuses have been paid, which will be as soon as practicable after
December 31, 2008.
     No Employment Contract. Nothing contained in his Plan constitutes an
employment contract between the Company and any Participant. The Plan does not
give any Participant any right to be retained in the Company’s employ, nor does
it enlarge or diminish the Company’s right to terminate any Participant’s
employment.
     Unfunded; unsecured. This Plan will at all times be entirely unfunded and
no provisions will at any time be made with respect to segregating assets of any
entity for payment of any benefits hereunder. Any assets set aside or earmarked
for the payment of benefits hereunder shall belong exclusively to the Company.
As to any claim for any unpaid amounts under this Plan, a Participant or any
other person having a claim for payment shall have no rights greater than the
rights of an unsecured general creditor of the Company.
     Repayment of Special Retention Bonus. If it is ever determined by the
Board, in its sole and absolute discretion, that actions by a Participant have
constituted: (i) wrongdoing that contributed to (A) any material misstatement or
omission from any report or statement filed by the Company with the U.S.
Securities and Exchange Commission or (B) any statement, certification, cost
report, claim for payment, or other filing made under Medicare or Medicaid that
was false, fraudulent, or for an item or service not provided as claimed;
(ii) gross misconduct; (iii) breach of fiduciary duty to the Company; or
(iv) fraud, then the Participant’s participation in this Plan shall be
immediately terminated and the Participant shall

5



--------------------------------------------------------------------------------



 



be required to pay to the Company an amount equal to any payments the
Participant has received pursuant to this Plan.
     Tax Withholding; Code Section 409A. The Company will withhold from any
payments under this Plan any amount required to satisfy its income and
employment tax withholding obligations under federal, state and local law. This
Plan is intended to comply with, or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and must be
interpreted consistently therewith.
     Applicable Law. The laws of the State of Delaware govern this Plan and its
interpretation.

6



--------------------------------------------------------------------------------



 



Specified Percentage Summaries
Vice Presidents and Above — 50%
Senior Directors — 40%
Directors — 33%
Managers (Excluding Sales) — 25%
Individual Contributors/Supervisors (Excluding Sales) — 20%
Sales Managers — Amount deposited into SPA account with 5% of balance available
per month

7